Fisii, P. J.
1. The granting of an order by the ordinary fdr the payment of expenses for the maintenance of a bastard child, and the payment by such officer of such expenses, after failure of its father to pay the same (he having given bond in accordance with the statute so to do), is sufficient evidence .that the bastard has become chargeable to the county. Chapman's case, 16 Ga. 89.
2. A ground of a motion for a new trial, assigning error upon the admission of evidence, will not be considered unless the evidence is set forth in such a manner that the question of its admissibility can be decided without reference to the other parts of the record.
3. An assignment of error upon the refusal of the court, on motion of the defendants, to purge the jury of the relatives of the plaintiff, is- not sufficient, when it does not appear, by allegation or proof, that any relative of the plaintiff was on the jury.
4. The evidence demanded a verdict for the plaintiff, and the court did not err in so directing. Judgment affirmed.

All the Justices concur.

Action on bond. Before Judge Carter. City court of Baxley. October 5, 1903.
W. W. Bennett, for plaintiff in error.